Case 3:20-cv-00183-MHL-EWH Document 17 Filed 03/16/21 Page 1 of 1 PagelD# 49

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
RYAN GREGORY,
Plaintiff,

v. Civil Action No. 3:20CV183

SEAN BROWN,

Defendant.

MEMORANDUM OPINION

By Memorandum Order entered on April 28, 2020, the Court conditionally docketed
Plaintiffs action. On February 26, 2021. the United States Postal Service returned a February 2.
2021 Memorandum Order to the Court marked, “RETURN TO SENDER,” and “UNABLE TO
FORWARD.” because Plaintiff apparently relocated. Since that date, Plaintiff has not contacted
the Court to provide a current address. Plaintiffs failure to contact the Court and provide a
current address indicates his lack of interest in prosecuting this action. See Fed. R. Civ. P. 41(b).
Accordingly, the action will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

LAVA]
M. Hannah LIMGA J La
United States District Judge
Date: 3-\G -2 |

Richmond, Virginia
